           Case 20-10343-LSS             Doc 1877        Filed 12/29/20        Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                   )
In re:                                             )       Chapter 11
                                                   )
Boy Scouts of America and Delaware                 )       Case No. 20-10343 (LSS)
BSA, LLC,                                          )
                                                   )       (Jointly Administered)
         Debtors.1                                 )
                                                   )

                       NOTICE OF APPEARANCE AND
           REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that McDermott Will & Emery LLP hereby enters its

appearance (this “Notice of Appearance”) in the above-captioned cases as counsel to The

Episcopal Diocese of Chicago pursuant to section 1109(b) of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), and rules 2002, 3017,

9007, and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

McDermott Will & Emery LLP hereby requests that copies of any and all notices and papers

filed or entered in these cases be given to and served upon the following:

MCDERMOTT WILL & EMERY LLP                                MCDERMOTT WILL & EMERY LLP
Timothy W. Walsh                                          David R. Hurst
340 Madison Avenue                                        The Nemours Building
New York, NY 10173-1922                                   1007 North Orange Street, 10th Floor
Telephone: (212) 547-5400                                 Wilmington, DE 19801
Fax: (212) 547-5444                                       Telephone: (302) 485-3900
E-mail: twwalsh@mwe.com                                   Fax: (302) 351-8711
                                                          E-mail: dhurst@mwe.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code and Bankruptcy Rule 3017(a), this request includes not only the notices and

papers referred to in the Bankruptcy Rules, but also includes, without limitation, any notice,

motion, proposed order, application, petition, pleading, request, complaint, demand,


1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
    identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
    Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
          Case 20-10343-LSS            Doc 1877        Filed 12/29/20       Page 2 of 3



memorandum, affidavit, declaration, presentment, order to show cause, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

hand-delivery, telephone, facsimile, electronically, or otherwise, that is filed or given in

connection with the above-captioned cases.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor

any prior or later appearance, pleading, or claim waives (i) any right to have final orders in

non-core matters arising in or related to the above-captioned chapter 11 cases entered only

after de novo review by a district court judge, (ii) any right to trial by jury in any proceeding

so triable in these cases or any case, controversy, or proceeding related to these cases, (iii)

any right to have a district court judge withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, (iv) an election of remedies, or (v) any other

substantive or procedural right.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is without

prejudice to any other rights, claims, actions, defenses, setoffs, or recoupments under

agreement, in law, in equity, or otherwise, all of which rights, claims, actions, defenses,

setoffs, and recoupments against a debtor or any other entity either in these cases or in any

other action are expressly reserved.


                          [Remainder of Page Intentionally Left Blank]




                                                  2
          Case 20-10343-LSS   Doc 1877   Filed 12/29/20    Page 3 of 3




Dated: December 29, 2020
       Wilmington, Delaware

                                    MCDERMOTT WILL & EMERY LLP

                                    /s/ David R. Hurst
                                    David R. Hurst (Del. Bar No. 3743)
                                    The Nemours Building
                                    1007 North Orange Street, 10th Floor
                                    Wilmington, DE 19801
                                    Telephone: (302) 485-3900
                                    Fax: (302) 351-8711
                                    E-mail: dhurst@mwe.com

                                    -and-

                                    Timothy W. Walsh (pro hac vice pending)
                                    340 Madison Avenue
                                    New York, NY 10173-1922
                                    Telephone: (212) 547-5400
                                    Fax: (212) 547-5444
                                    E-mail: twwalsh@mwe.com

                                    Counsel to The Episcopal Diocese
                                    of Chicago




                                    3
